                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                          NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                        DAVID BRIAN MORGAN,
                                   7                                                   Case No. 19-cv-02683-JCS (PR)
                                                      Petitioner,
                                   8
                                               v.                                      ORDER OF TRANSFER
                                   9
                                        STATE OF OKLAHOMA,
                                  10
                                                      Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This federal mandamus action is transferred to the Western District of Oklahoma
                                  14   because that is where the events challenged in this suit occurred. 28 U.S.C. §§ 116(c);
                                  15   1404(a). The Clerk shall transfer this action forthwith.
                                  16          IT IS SO ORDERED.
                                  17   Dated: May 22, 2019
                                                                                        _________________________
                                  18
                                                                                        JOSEPH C. SPERO
                                  19                                                    Chief Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        DAVID BRIAN MORGAN,
                                   7                                                         Case No. 19-cv-02683-JCS
                                                       Plaintiff,
                                   8
                                                v.                                           CERTIFICATE OF SERVICE
                                   9
                                        STATE OF OKLAHOMA,
                                  10
                                                       Defendant.
                                  11

                                  12           I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
Northern District of California
 United States District Court




                                       District Court, Northern District of California.
                                  13

                                  14          That on May 22, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15   depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                       receptacle located in the Clerk's office.
                                  16

                                  17   David Brian Morgan ID: #637673
                                       Joseph Hart Correctional Center
                                  18   P.O. Box 548
                                       Lexington, OK 73051
                                  19

                                  20

                                  21   Dated: May 22, 2019

                                  22
                                                                                        Susan Y. Soong
                                  23                                                    Clerk, United States District Court
                                  24
                                                                                        By:________________________
                                  25
                                                                                        Karen Hom, Deputy Clerk to the
                                  26                                                    Honorable JOSEPH C. SPERO

                                  27

                                  28
                                                                                         2
